Citation Nr: 1813951	
Decision Date: 03/07/18    Archive Date: 03/14/18

DOCKET NO.  13-32 788	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Winston-Salem, North Carolina


THE ISSUES

1. Entitlement to service connection for cataracts, to include as due to asbestos exposure, based upon substitution of the appellant as the claimant.

2.  Entitlement to service connection for enlarged lymph nodes along the trachea, to include as due to asbestos exposure, based upon substitution of the appellant as the claimant.

3.  Entitlement to service connection for a heart disorder, to include as due to asbestos exposure, based upon substitution of the appellant as the claimant.

4.  Entitlement to service connection for an abdominal aortic aneurysm, to include as due to asbestos exposure, based upon substitution of the appellant as the claimant.

5.  Entitlement to service connection for peripheral vascular disease, to include as due to asbestos exposure, based upon substitution of the appellant as the claimant.

6.  Entitlement to service connection for residuals of thyroid cancer, to include as due to asbestos exposure, based upon substitution of the appellant as the claimant.


REPRESENTATION

Appellant represented by:	North Carolina Division of Veterans Affairs


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

G. E. Wilkerson, Counsel


INTRODUCTION

The Veteran served on active duty from December 1960 to December 1963.  He died in February 2017.  The appellant is his surviving spouse and substitute claimant in this case, as will be discussed in further detail below.

This appeal comes before the Board of Veterans' Appeals (Board) from an April 2012 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Winston-Salem, North Carolina.

In November 2015, the Board issued a decision denying service connection for residuals of pneumonia, to include chronic obstructive pulmonary disease and residuals of lung cancer, to include as due to asbestos exposure.  The Board remanded the remaining claims for service connection for cataracts, enlarged lymph nodes along the trachea, a heart disorder, abdominal aortic aneurysm, peripheral vascular disease, and residuals of thyroid cancer to the Agency of Original Jurisdiction (AOJ) for additional development.

As indicated above, the Veteran subsequently passed away in February 2017.  The appellant was substituted as the claimant, and provided the opportunity for a Board hearing.  

In May 2017, the appellant testified during a Board videoconference hearing before the undersigned Veterans Law Judge.  A transcript of the hearing is associated with the claims file.  During the hearing, the appellant's representative raised the issue of entitlement to service connection for lung cancer, and the appellant provided testimony on this disorder; however, as noted above, the Board previously denied service connection for lung cancer in 2015, and this decision was not appealed.  Accordingly, it is no longer before the Board.

This appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2017).  38 U.S.C. § 7107(a)(2) (2012).


FINDINGS OF FACT

1. Cataracts did not manifest in service and was not otherwise related to service, to include asbestos exposure therein.

2.  Enlarged lymph nodes did not manifest in service and were not otherwise related to service, to include asbestos exposure therein.

3.  A heart disorder, to include status post myocardial infarction, coronary artery disease, cardiomyopathy, status post implantable cardiac defibrillator, and status post PCI with stent placement times 3, did not manifest in service or within one year of such service, and was not otherwise related to service, to include asbestos exposure therein.

4.  An abdominal aortic aneurysm did not manifest in service or within one year of such service, and was not otherwise related to service, to include asbestos exposure therein.

5. Peripheral vascular disease did not manifest in service or within one year of such service, and was not otherwise related to service, to include asbestos exposure therein.

6.  Thyroid cancer and residuals thereof did not manifest in service or within one year of such service, and was not otherwise related to service, to include asbestos exposure therein.


CONCLUSIONS OF LAW

1. The criteria for service connection for cataracts, to include as due to asbestos exposure, based upon substitution of the appellant as the claimant, have not been met. 38 U.S.C. §§ 1110, 5107 (2012);  38 C.F.R. §§ 3.159, 3.303 (2017).

2.  The criteria for service connection for enlarged lymph nodes along the trachea, to include as due to asbestos exposure, based upon substitution of the appellant as the claimant, have not been met. 38 U.S.C. §§ 1110, 5107 (2012); 38 C.F.R. §§ 3.159, 3.303 (2017).

3. The criteria for service connection for a heart disorder, to include as due to asbestos exposure, based upon substitution of the appellant as the claimant, have not been met. 38 U.S.C. §§ 1101, 1110, 1112, 1113, 5107 (2012); 38 C.F.R. §§ 3.159, 3.303, 3.307, 3.309 (2017).

4. The criteria for service connection for an abdominal aortic aneurysm, to include as due to asbestos exposure, based upon substitution of the appellant as the claimant, have not been met. 38 U.S.C. §§ 1101, 1110, 1112, 1113, 5107 (2012); 38 C.F.R. §§ 3.159, 3.303, 3.307, 3.309 (2017).

5. The criteria for service connection for peripheral vascular disease, to include as due to asbestos exposure, based upon substitution of the appellant as the claimant, have not been met. 38 U.S.C. §§ 1101, 1110, 1112, 1113, 5107 (2012); 38 C.F.R. §§ 3.159, 3.303, 3.307, 3.309 (2017).

6. The criteria for service connection for residuals of thyroid cancer, to include as due to asbestos exposure, based upon substitution of the appellant as the claimant, have not been met.  38 U.S.C. §§ 1101, 1110, 1112, 1113, 5107 (2012); 38 C.F.R. §§ 3.159, 3.303, 3.307, 3.309 (2017).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

A review of the record shows that the Veteran died in February 2017.  Prior to his death, he had pending service-connection claims for service connection for cataracts, enlarged lymph nodes along the trachea, a heart disorder, an abdominal aortic aneurysm, peripheral vascular disease, and residuals of thyroid cancer. Effective October 10, 2008, the law was changed concerning substitution in the case of the death of a claimant.  The newly revised statute provides that, "if a claimant dies while a claim for any benefit under a law administered by the Secretary, or an appeal of a decision with respect to such a claim, is pending, a living person who would be eligible to receive accrued benefits due to the claimant under § 5121a of this title may, not later than one year after the date of the death of such claimant, file a request to be substituted as the claimant for the purposes of processing the claim to completion." 38 U.S.C. 5121A.  The Board notes that unlike an accrued benefits claim, the record is not closed on the date of death of the original claimant, but remains open for submission and development of any pertinent additional evidence.  See VA Fast Letter 10-30 August 2010.  In May 2017, the RO recognized the appellant as the substitute-claimant in the Veteran's appeal, and provided the appellant notice thereof indicating that she could submit additional evidence.  In addition, the appellant was provided the opportunity to testify at a Board hearing in support of her claims, which she did in May 2017.

Legal Criteria and Analysis

Service connection will be granted if the evidence demonstrates that a current disability resulted from an injury or disease incurred in or aggravated by active military service.  38 U.S.C. §§ 1110, 1131; 38 C.F.R. § 3.303(a).  Establishing service connection generally requires competent evidence of three things: (1) a current disability; (2) in-service incurrence or aggravation of a disease or injury; and (3) a causal relationship, i.e., a nexus, between the claimed in-service disease or injury and the current disability.  Holton v. Shinseki, 557 F.3d 1362, 1366 (Fed. Cir. 2009); 38 C.F.R. § 3.303(a).

With chronic disease shown as such in service (or within the presumptive period under § 3.307), so as to permit a finding of service connection, subsequent manifestations of the same chronic disease at any later date, however remote, are service connected, unless clearly attributable to intercurrent causes. 38 C.F.R. § 3.303(b).  To show a chronic disease in service, a combination of manifestations sufficient to identify the disease entity is required, as is sufficient observation to establish chronicity at the time. 38 C.F.R. § 3.303(b).  The Court has established that 38 C.F.R. § 3.303(b), applies to only those chronic diseases listed in 38 C.F.R. § 3.309(a).  See Walker v. Shinseki, 708 F.3d 1331 (Fed. Cir. 2013); 38 U.S.C. § 1101. With respect to the current appeal, that list includes malignant tumors and cardiovascular-renal disease.  See 38 C.F.R. § 3.309(a).

Service connection may also be granted for a disease first diagnosed after discharge when all of the evidence, including that pertinent to service, establishes that the disease was incurred in service. 38 C.F.R. § 3.303(d).

In addition, for Veterans who have served 90 days or more of active service during a war period or after December 31, 1946, certain chronic disabilities, including malignant tumors and cardiovascular-renal disease, are presumed to have been incurred in service if they manifested to a compensable degree within one year of separation from service. 38 U.S.C. §§ 1101, 1112, 1113, 1137; 38 C.F.R. §§ 3.307(a), 3.309(a).  However, in order for the presumption to apply, the evidence must indicate that the disability became manifest to a compensable (10 percent) degree within one year of separation from service.  See 38 C.F.R. § 3.307.

Although there is no specific statutory or regulatory guidance regarding claims for residuals of asbestos exposure, VA has several guidelines for compensation claims based on asbestos exposure. See M21-1, IV.ii.2.C.9; and M21-1, IV.ii.1.H.29. In addition, an opinion by the VA General Counsel discussed the provisions of M21-1 regarding asbestos claims and, in part, concluded that medical nexus evidence was needed to establish a claim based on in-service asbestos exposure. VAOPGCPREC 4-00; 65 Fed. Reg. 33422 (2000).

Essentially, VA must determine whether military records demonstrate evidence of asbestos exposure during service; whether there was pre-service, post-service, occupational, or other asbestos exposure; and whether there is a relationship between asbestos exposure and the claimed disease. In this case, as noted in the Board's previous decision, in-service exposure to asbestos has been conceded.

In determining whether service connection is warranted for a disability, VA is responsible for determining whether the evidence supports the claim or is in relative equipoise, with the claimant prevailing in either event, or whether a preponderance of the evidence is against the claim, in which case the claim is denied.  See 38 U.S.C. § 5107(b); 38 C.F.R. § 3.102.

A. Cataracts

The Veteran's service treatment records include no complaint, finding, or diagnosis with respect to an eye disorder or cataracts.  The eyes were noted to be normal on December 1963 discharge examination.

On VA treatment in January 2008, the Veteran was assessed with bilateral cataract, right greater than left.  At that time, the Veteran reported a glare at night, blurry vision, and difficult seeing road signs for 6 months.

In February 2008, the Veteran presented with a history of progressive, painless blurring of vision of the right eye.  A March 2008 VA treatment report reflects that the Veteran underwent right eye phacoemulsification with intraocular lens implant for cataract of the right eye.

VA treatment records dated in April 2008 reflect that the Veteran a history of progressive, painless blurring of vision in the left eye. It was noted that he had previously undergone right eye cataract surgery.  In May 2008, the Veteran underwent left eye phacoemulsification with intraocular lens implant for his cataract of the left eye in May 2008.

An April 2011 report reflects that the Veteran was glaucoma suspect.

These treatment records do not discuss any relationship between the Veteran's cataracts and his service, to include asbestos exposure therein.

On VA examination in May 2016, the examiner indicated that the Veteran had cataracts, postoperative.  There was no resulting decrease in visual acuity or other visual impairment.

The examiner diagnosed bilateral pseudophakia.  He noted that asbestos is not a risk factor for cataract development, and there were no service records that indicated that the Veteran had any predisposing factors for cataract development.

During the appellant's May 2017 Board hearing, she testified that the Veteran's cataracts could have been due to asbestos exposure or to exposure to hazards such as paint chips and dust.

To the extent that the Veteran had been diagnosed with cataracts following service, status post removal, the first evidence of the claimed cataracts is in 2008, more than 40 years after discharge from service.  The Board finds that this long passage of time between service and seeking treatment weighs against the claim, particularly in the absence of even lay evidence of symptomatology in closer proximity to service.  See Maxson v. Gober, 230 F.3d 1330, 1333 (Fed. Cir. 2000) (the passage of many years between discharge from active service and any medical complaints or documentation of a claimed disability is a factor that may weigh against a claim for service connection);38 C.F.R. § 3.303(b).

Moreover, none of the probative evidence supports a finding of a relationship between the Veteran's cataracts and service.  None of the treatment records addresses such as relationship, and the VA examiner indicated that the Veteran did not have any in-service risk factors for the development of cataracts in service, and that asbestos exposure was not related to the development of cataracts.

To the extent that any of the Veteran/appellant's statements and testimony expresses their belief that the Veteran's cataracts were related to service, the Board notes that the lay persons are competent to testify to observations.  However, on the question as to whether the Veteran's cataracts were related to service, to include asbestos exposure therein, the Board finds that these statements are outweighed by the other evidence of record, especially the 2016 VA examination report, indicating no relationship between the Veteran's service and the subsequent development of cataracts many years later.  See Davidson v. Shinseki, 581 F.3d 1313, 1316 (Fed. Cir. 2009); Kahana v. Shinseki, 24 Vet. App. 428, 433, n. 4 (2011).  

Accordingly, the claim for service connection for cataracts must be denied.  In reaching the conclusion above, the Board has considered the applicability of the benefit of the doubt doctrine. However, as the preponderance of the evidence is against the claim, that doctrine is not applicable in the instant appeal.  See 38 U.S.C. § 5107(b); 38 C.F.R. § 3.102; Fagan v. Shinseki, 573 F.3d 1282, 1287 (Fed. Cir. 2009).

B.  Enlarged Lymph Nodes

The Veteran's service treatment records include no complaint, finding, or diagnosis with respect to enlarged lymph nodes along the trachea.  No related abnormalities were found on December 1963 discharge examination.

Post-service VA treatment records reflect that calcified lymph nodes were observed on CT scan of the chest in March 2005.

A November 2005 VA treatment report reflects that a CT scan of the chest revealed slight increase in size of the calcified paratracheal node.  

A December 2010 scan revealed large rim-calcified right paratracheal and left supraclavicular lymph nodes, unchanged from 2006.

On VA examination in April 2016, the examiner noted that the Veteran presented with claim that his lymph node condition was related to service or secondary to in-service asbestos exposure.  In 2005, calcified lymph nodes were noted in the paratracheal region per imaging obtained during a workup for thyroid cancer.  The Veteran stated that he developed a mass at the left side of his neck in 1969.  Excision of the mass and regional lymph nodes was performed in January 1969; pathology revealed cancer.  In February 1969, the Veteran underwent subtotal thyroidectomy with removal of the left lobe, isthmus, and one-half to two-thirds of the right lobe, with left anterior neck dissection. . Pathology reports noted metastases to the regional lymph nodes.  He stated that he had no further treatment and continued on levothyroxine since that time.  Subsequent imaging studies after the Veteran's diagnosis of small cell lung cancer had continued to show stable paratracheal lymph nodes.  They were not considered pathological, and had no required any further evaluation or treatment.

The examiner diagnosed calcified paratracheal lymph nodes.

The examiner opined that it is less likely than not that the Veteran's claimed calcified paratracheal lymph nodes were incurred during service.  In so finding, the examiner noted that a complete and detailed review of service treatment records showed no objective evidence that the Veteran had any complaint, sign or symptom consistent with the claimed calcified paratracheal lymph nodes.  There was no evidence that the condition was present during or incurred during military service, and it was diagnosed decades after separation from the military.  Per medical records, the nodes had remained stable and were likely the result of post-inflammatory response.  In addition, review of current medical literature showed no known association between the development of calcified paratracheal lymph nodes and asbestos exposure.  Exposure is known to affect the respiratory tract locally through the effect of inhalation of asbestos fibers.

During his lifetime, the Veteran submitted various statements reflecting his belief that his various medical conditions, including enlarged lymph nodes along the trachea, were the result of in-service asbestos exposure.  The appellant also testified during the May 2017 Board hearing that she believed that the Veteran's disability was due to in-service asbestos exposure.

In sum, neither the Veteran nor the appellant alleged that the Veteran had symptoms of enlarged lymph nodes along the trachea in service or until many years thereafter; indeed, the first evidence of the disorder was in 2005.  See Maxson, 230 F.3d at 1333.

Moreover, none of the probative evidence supports a finding of a relationship between the Veteran's enlarged lymph nodes along the trachea and service.  None of the treatment records addresses such as relationship.

The only opinion addressing whether the Veteran's enlarged lymph nodes were related to service, to include asbestos exposure therein-that of the April 2016 VA examiner-is against the claim.  The Board notes that the examination report reflects that the opinion was rendered upon full consideration of the Veteran's documented history and assertions, and supported by clear rationale based on the examiner's expertise and a review of the pertinent records.  See, e.g., Hayes v. Brown, 5 Vet. App. 60, 69-70 (1993), Guerreri v. Brown, 4 Vet. App. 467, 470-71   (1993) (the credibility and weight to be attached to medical opinions are within the province of the Board). There is no contrary opinion of record, and neither the Veteran nor the appellant identified or referred to the existence of any other medical opinion that, in fact, supports the claim.

To the extent that any of the Veteran/appellant's statements and testimony express their belief that the Veteran's enlarged lymph nodes were related to service, the Board notes that the Veteran/appellant were competent to testify to their observations.  However, on the question as to whether the Veteran's enlarged lymph nodes along the trachea were related to service, to include asbestos exposure therein, the Board finds that these statements are outweighed by the other evidence of record, especially the 2016 VA examination report, indicating no relationship between the Veteran's service and the subsequent development of enlarged lymph nodes many years later.  See Davidson, 581 F.3d at 1316; Kahana , 24 Vet. App. at 433, n. 4.  

Based on the foregoing, the preponderance of the evidence is against the claim for service connection for enlarged lymph nodes along the trachea.  The benefit-of-the-doubt doctrine is therefore not for application, and the claim must be denied. See 38 U.S.C. § 5107(b); 38 C.F.R. § 3.102; Fagan, 573 F.3d at 1287.
 
C.  Heart Disorder

The Veteran's service treatment records include no complaint, finding, or diagnosis with respect to the claimed heart disorder.  No related abnormalities were found on December 1963 discharge examination, and the heart and vascular system were noted to be normal.

Post-service private treatment records from Piedmont Cardiology reflect that the Veteran had an anterior myocardial infarction in November 2001.  He denied a prior history of coronary artery disease.  An impression of myocardial infarction with congestive heart failure and coronary artery disease was noted.  He underwent placement of 3 stents.  Dilated cardiomyopathy and coronary artery disease were indicated in November 2003.

A May 2004 report from Frye Regional Medical Center reflects assessment of coronary artery disease and severe left ventricular dysfunction. 

The Veteran underwent placement of a defibrillator in May 2004.

Continued VA treatment records note assessment of coronary artery disease, cardiomyopathy, and permanent pacemaker/defibrillator.

On VA examination in April 2016, the Veteran claimed his heart disorder was related to service or in-service asbestos exposure.  The examiner noted that, in 2001, the Veteran collapsed suddenly and was brought to the hospital, where he was diagnosed with myocardial infarction complicated by cardiac arrest.  After successful cardioversion, cardiac catheterization showed three-vessel occlusive disease, and the Veteran received 3 stents.  In 2003, nuclear stress test showed evidence of large fixed defects and ejection fraction of 31 percent, consistent with ischemic cardiomyopathy.  He underwent implant of a cardiac defibrillator in 2004.  He had been diagnosed with congestive heart failure.  

After review of the record and examination, the examiner diagnosed acute or old myocardial infarction and coronary artery disease (both diagnosed in 2001), implanted automatic implantable cardioverter defibrillator (diagnosed in 2003), and status post PCI with stent placement times 3 (diagnosed in 2001).

The examiner opined that it is less likely than not that the Veteran's claimed status post myocardial infarction, coronary artery disease, cardiomyopathy, status post implantable cardiac defibrillator, and status post PCI with stent placement times 3 were incurred in service.  

In so finding, the examiner noted that a complete and detailed review of the service treatment records showed no objective evidence that the Veteran had any complaint, sign, or symptom consistent with the claimed condition.  There was no evidence that these conditions were present or incurrent during service, and they were diagnosed almost 40 years after separation from service.  He found that these cardiac conditions were likely the result of genetic predisposition, a long history of tobacco use, dyslipidemia, and aging.  

In addition, review of medical literature showed no known associated between the development of these cardiac disorders and asbestos exposure.  Asbestos exposure is known to affect the respiratory tract locally through the effect of inhalation of asbestos fibers.

During his lifetime, the Veteran submitted various statements reflecting his belief that his various medical conditions, including his heart problem, were the result of in-service asbestos exposure.  The appellant also testified during the May 2017 Board hearing that she believed that the Veteran's disability was due to in-service asbestos exposure.

In sum, neither the Veteran nor the appellant alleged that the Veteran had symptoms of a heart disorder in service or until many years thereafter; indeed, the first evidence of heart problems was in 2001.  See Maxson, 230 F.3d at 1333.

Moreover, none of the probative evidence supports a finding of a relationship between the Veteran's heart disorders and service.  None of the treatment records addresses such as relationship.

The only opinion addressing whether the Veteran's heart disorder, variously diagnosed, was related to service, to include asbestos exposure therein-that of the April 2016 VA examiner-is against the claim.  The Board notes that the examination report reflects that the opinion was rendered upon full consideration of the Veteran's documented history and assertions, and supported by clear rationale based on the examiner's expertise and a review of the pertinent records.  See, e.g., Hayes, 5 Vet. App. at 69-70, Guerreri, 4 Vet. App. at 470-471. There is no contrary opinion of record, and neither the Veteran nor the appellant identified or referred to the existence of any other medical opinion that, in fact, supports the claim.

Thus, based upon the cumulative record, the Board concludes that the preponderance of the evidence shows that the claimed heart disorder first manifest years post service, and was unrelated to service. 38 U.S.C. §§ 1101, 1110, 1112, 1113; 38 C.F.R. §§ 3.303, 3.307, 3.309.

To the extent that any of the Veteran/appellant's statements and testimony express their belief that the Veteran's heart disorder was related to service, the Board notes that the Veteran/appellant were competent to testify to their observations.  However, on the question as to whether the diagnosed hearts disorders were related to service, to include asbestos exposure therein, the Board finds that these statements are outweighed by the other evidence of record, especially the 2016 VA examination report, indicating no relationship between the Veteran's service and the subsequent development of heart disorder many years later.  See Davidson, 581 F.3d at 1316; Kahana, 24 Vet. App. at 433, n. 4.  

Based on the foregoing, the preponderance of the evidence is against the claim for service connection for a heart disorder.  The benefit-of-the-doubt doctrine is therefore not for application, and the claim must be denied.  See 38 U.S.C. § 5107(b); 38 C.F.R. § 3.102; Fagan, 573 F.3d at 1287.

D.  Abdominal Aortic Aneurysm

The Veteran's service treatment records include no complaint, finding, or diagnosis with respect to an abdominal aortic aneurysm.  No related abnormalities were found on December 1963 discharge examination, and the heart and vascular system were noted to be normal.

A November 2005 VA vascular surgery outpatient note reflects that the Veteran was diagnosed with an incidentally discovered abdominal aortic aneurysm.

A December 2005 VA operative report indicates that the Veteran underwent bypass graft for abdominal aortic aneurysm.

An April 2011 CT scan of the chest revealed a juxtarenal abdominal aortic aneurysm, unchanged.

On VA examination in April 2016, the Veteran reported that he was in the process of evaluation for lung cancer when an abdominal aortic aneurysm and bilateral iliac artery aneurysm were discovered in 2005.  He underwent bypass grafting to the abdominal aorta and grafts to the iliac arteries.  He had developed an infrarenal aneurysm, which he vascular surgeon was closely monitoring.

The examiner diagnosed abdominal aortic aneurysm, status post graft, with residual infrarenal aneurysm, and bilateral iliac artery aneurysm, status post graft, and noted a date of diagnosis of 2005.

The examiner opined that it is less likely than not that the Veteran's abdominal aortic aneurysm, status post graft and residual infrarenal abdominal aortic aneurysm, was incurred during service.  In so finding, he noted that a complete and detailed review of the service treatment records showed no objective evidence that the Veteran had any complaint, sign or symptom consistent with the claimed condition.  There was no evidence that these were present or incurred during service, and the condition was diagnosed over 40 years after separation from service.  He found that the condition was most likely due to a genetic predisposition, aging, male gender, and the primary risk factor of tobacco use, as he was a long-time smoker.  
	
In addition, a review of medical literature revealed no known association between the development of abdominal aortic aneurysm, status post graft and residual infrarenal abdominal aortic aneurysm and asbestos exposure.  Asbestos exposure is known to affect the respiratory tract locally through the effect of inhalation of asbestos fibers.

During his lifetime, the Veteran submitted various statements reflecting his belief that his various medical conditions, including his aneurysm, were the result of in-service asbestos exposure.  The appellant also testified during the May 2017 Board hearing that she believed that the Veteran's disability was due to in-service asbestos exposure.

In sum, neither the Veteran nor the appellant alleged that the Veteran had symptoms of an abdominal aortic aneurysm in service or until many years thereafter; indeed, the first evidence of heart problems was in 2005.  See Maxson, 230 F.3d at 1333.

Moreover, none of the probative evidence supports a finding of a relationship between the Veteran's abdominal aortic aneurysm and service.  None of the treatment records addresses such as relationship.

The only opinion addressing whether the Veteran's abdominal aortic aneurysm was related to service, to include asbestos exposure therein-that of the April 2016 VA examiner-is against the claim.  The Board notes that the examination report reflects that the opinion was rendered upon full consideration of the Veteran's documented history and assertions, and supported by clear rationale based on the examiner's expertise and a review of the pertinent records.  See, e.g., Hayes, 5 Vet. App. at 69-70, Guerreri, 4 Vet. App. at 470-471. There is no contrary opinion of record, and neither the Veteran nor the appellant identified or referred to the existence of any other medical opinion that, in fact, supports the claim.

Thus, based upon the cumulative record, the Board concludes that the preponderance of the evidence shows that the claimed abdominal aortic aneurysm first manifest years post service, and was unrelated to service. 38 U.S.C. §§ 1101, 1110, 1112, 1113; 38 C.F.R. §§ 3.303, 3.307, 3.309.

To the extent that any of the Veteran/appellant's statements and testimony express their belief that the Veteran's abdominal aortic aneurysm was related to service, the Board notes that the Veteran/appellant were competent to testify to their observations.  However, on the question as to whether the abdominal aortic aneurysm was related to service, to include asbestos exposure therein, the Board finds that these statements are outweighed by the other evidence of record, especially the 2016 VA examination report, indicating no relationship between the Veteran's service and the subsequent development of aortic abdominal aneurysm many years later.  See Davidson, 581 F.3d at 1316; Kahana, 24 Vet. App. at 433, n. 4.  

Based on the foregoing, the preponderance of the evidence is against the claim for service connection for an abdominal aortic aneurysm.  The benefit-of-the-doubt doctrine is therefore not for application, and the claim must be denied.  See 38 U.S.C. § 5107(b); 38 C.F.R. § 3.102; Fagan, 573 F.3d at 1287.

E.  Peripheral Vascular Disease

The Veteran's service treatment records include no complaint, finding, or diagnosis with respect to peripheral vascular disease.  No related abnormalities were found on December 1963 discharge examination, and the heart and vascular system were noted to be normal.

VA treatment records reflect assessment of peripheral vascular disease, status post aorto bifemoral bypass graft in 2006.

Continued VA treatment report notes a history of peripheral vascular disease and iliac aneurysm corrections.

On VA examination in April 2016, the Veteran reported that he was in the process of evaluation for lung cancer when an abdominal aortic aneurysm and bilateral iliac artery aneurysm were discovered in 2005.  He underwent bypass grafting to the abdominal aorta and grafts to the iliac arteries.  He had developed an infrarenal aneurysm, which he vascular surgeon was closely monitoring.

The examiner diagnosed bilateral iliac artery aneurysms, status post graft.

The examiner opined that it is less likely than not that the Veteran's bilateral iliac artery aneurysms, status post graft (peripheral vascular disease) was incurred during service.  A complete and detailed review of service treatment records showed no evidence that these were present during or incurred in service.  The condition was diagnosed over 40 years after separation from service. He found that the condition was most likely due to a genetic predisposition, aging, male gender, and the primary risk factor of tobacco use, as he was a long-time smoker.  
	
In addition, a review of medical literature revealed no known association between the development of bilateral iliac artery aneurysms, status post graft and asbestos exposure.  Asbestos exposure is known to affect the respiratory tract locally through the effect of inhalation of asbestos fibers.

During his lifetime, the Veteran submitted various statements reflecting his belief that his various medical conditions, including his peripheral vascular disease, were the result of in-service asbestos exposure.  The appellant also testified during the May 2017 Board hearing that she believed that the Veteran's disability was due to in-service asbestos exposure.

In sum, neither the Veteran nor the appellant alleged that the Veteran had symptoms of peripheral vascular disease in service or until many years thereafter; indeed, the first evidence of peripheral vascular disease was in 2005.  See Maxson, 230 F.3d at 1333.

Moreover, none of the probative evidence supports a finding of a relationship between the Veteran's peripheral vascular disease and his service.  None of the treatment records addresses such as relationship.

The only opinion addressing whether the Veteran's peripheral vascular disease, to include asbestos exposure therein-that of the April 2016 VA examiner-is against the claim.  The Board notes that the examination report reflects that the opinion was rendered upon full consideration of the Veteran's documented history and assertions, and supported by clear rationale based on the examiner's expertise and a review of the pertinent records.  See, e.g., Hayes, 5 Vet. App. at 69-70, Guerreri, 4 Vet. App. at 470-471.  There is no contrary opinion of record, and neither the Veteran nor the appellant identified or referred to the existence of any other medical opinion that, in fact, supports the claim.

Thus, based upon the cumulative record, the Board concludes that the preponderance of the evidence shows that the claimed peripheral vascular disease first manifest years post service, and was unrelated to service. 38 U.S.C. §§ 1101, 1110, 1112, 1113; 38 C.F.R. §§ 3.303, 3.307, 3.309.

To the extent that any of the Veteran/appellant's statements and testimony express their belief that the Veteran's peripheral vascular disease was related to service, the Board notes that the Veteran/appellant were competent to testify to their observations.  However, on the question as to whether the peripheral vascular disease was related to service, to include asbestos exposure therein, the Board finds that these statements are outweighed by the other evidence of record, especially the 2016 VA examination report, indicating no relationship between the Veteran's service and the subsequent development of peripheral vascular disease many years later.  See Davidson, 581 F.3d at 1316; Kahana, 24 Vet. App. at 433, n. 4.  

Based on the foregoing, the preponderance of the evidence is against the claim for service connection for peripheral vascular disease.  The benefit-of-the-doubt doctrine is therefore not for application, and the claim must be denied.  See 38 U.S.C. § 5107(b); 38 C.F.R. § 3.102; Fagan, 573 F.3d at 1287.

F.  Thyroid Cancer

The Veteran's service treatment records include no complaint, finding, or diagnosis with respect to thyroid cancer, and no related abnormalities were found on December 1963 discharge examination.

Post-service treatment records from Valdese General Hospital dated in 1969 reflect that the Veteran presented with complaint of mass on the left side of the neck.  He did not recall when he noticed the enlargement, and it could have been there for some time, but he first noted it several weeks prior to the report.  The mass was excised, and he was diagnosed with papillary carcinoma of the thyroid (left lobe with metastases to the regional lymph node including the inferior pre-tracheal lobe.  He subsequently underwent total left thyroidectomy and a partial thyroidectomy on the right side.

VA treatment records reflect a history of follicular thyroid cancer in 1969 with surgical resection, now with hypothyroidism.

On VA examination in April 2016, the Veteran reported that he developed a mass at the right side of the neck in 1969.  A biopsy was performed and revealed thyroid cancer.  He underwent subtotal thyroidectomy.  He had no further treatment for malignancy.  He had continued ton Levothyroxine since that time.

After physical examination, the examiner diagnosed thyroid cancer, status post subtotal thyroidectomy.

The examiner opined that it is less likely than not that the Veteran's thyroid cancer status post subtotal thyroidectomy, was incurred during service.  A complete and detailed review of service treatment records showed no evidence that thyroid cancer was present during or incurred in service.  In many cases, the etiology of thyroid cancer was unknown.

In addition, a review of medical literature revealed no known association between the development of thyroid cancer and asbestos exposure.  Asbestos exposure is known to affect the respiratory tract locally through the effect of inhalation of asbestos fibers.

During his lifetime, the Veteran submitted various statements reflecting his belief that his various medical conditions, including his thyroid cancer, were the result of in-service asbestos exposure.  The appellant also testified during the May 2017 Board hearing that she believed that the Veteran's disability was due to in-service asbestos exposure.

In sum, neither the Veteran nor the appellant alleged that the Veteran had symptoms of thyroid cancer in service or for several years thereafter; indeed, the first evidence of thyroid cancer was in 1969, 6 years after discharge from service.  Though the Veteran reported that the mass could have been there for a longer period, he did not indicate onset in service or within one year of such service.  See Maxson, 230 F.3d at 1333.

Moreover, none of the probative evidence supports a finding of a relationship between the Veteran's thyroid cancer and any residuals thereof and his service.  None of the treatment records addresses such as relationship.

The only opinion addressing whether the Veteran's residuals of thyroid cancer were related to service, to include asbestos exposure therein-that of the April 2016 VA examiner-is against the claim.  The Board notes that the examination report reflects that the opinion was rendered upon full consideration of the Veteran's documented history and assertions, and supported by clear rationale based on the examiner's expertise and a review of the pertinent records.  See, e.g., Hayes, 5 Vet. App. at 69-70 (1993), Guerreri, 4 Vet. App. at 470-471.  There is no contrary opinion of record, and neither the Veteran nor the appellant identified or referred to the existence of any other medical opinion that, in fact, supports the claim.

Thus, based upon the cumulative record, the Board concludes that the preponderance of the evidence shows that the claimed thyroid cancer residuals first manifest years post service, and were unrelated to service. 38 U.S.C. §§ 1101, 1110, 1112, 1113; 38 C.F.R. §§ 3.303, 3.307, 3.309.

To the extent that any of the Veteran/appellant's statements and testimony express their belief that the Veteran's thyroid cancer was related to service, the Board notes that the Veteran/appellant were competent to testify to their observations.  However, on the question as to whether the thyroid cancer and any residuals thereof was related to service, to include asbestos exposure therein, the Board finds that these statements are outweighed by the other evidence of record, especially the 2016 VA examination report, indicating no relationship between the Veteran's service and his thyroid cancer.  See Davidson, 581 F.3d at 1316; Kahana, 24 Vet. App. at 433, n. 4.  

Based on the foregoing, the preponderance of the evidence is against the claim for service connection for residuals of thyroid cancer.  The benefit-of-the-doubt doctrine is therefore not for application, and the claim must be denied.  See 38 U.S.C. § 5107(b); 38 C.F.R. § 3.102; Fagan, 573 F.3d at 1287.


CONCLUSION

The Board is grateful for the Veteran's honorable service to our country, and this decision is not meant to diminish that service.  Under the circumstances of this case, the record does not support a finding of service connection.  The Board expresses its condolences to the appellant, and regrets that a more favorable outcome could not be reached.  


ORDER

Entitlement to service connection for cataracts, to include as due to asbestos exposure, based upon substitution of the appellant as the claimant, is denied.

Entitlement to service connection for enlarged lymph nodes along the trachea, to include as due to asbestos exposure, based upon substitution of the appellant as the claimant, is denied.

Entitlement to service connection for a heart disorder, to include as due to asbestos exposure, based upon substitution of the appellant as the claimant, is denied.

Entitlement to service connection for abdominal aortic aneurysm, to include as due to asbestos exposure, based upon substitution of the appellant as the claimant, is denied.

Entitlement to service connection for peripheral vascular disease, to include as due to asbestos exposure, based upon substitution of the appellant as the claimant, is denied.

Entitlement to service connection for residuals of thyroid cancer, to include as due to asbestos exposure, based upon substitution of the appellant as the claimant, is denied.



____________________________________________
A. S. CARACCIOLO
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


